Citation Nr: 1211592	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for Meniere's Disease with bilateral hearing loss.

2.  Entitlement to an increased evaluation for Meniere's Disease with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to April 1974.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.  

In January 2012, the Veteran presented testimony during a travel Board hearing before the undersigned at the Waco RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for Meniere's Disease with bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if any additional action is required on his part.


FINDINGS OF FACT

1.  A December 2009 rating decision reduced the evaluation assigned the service-connected Meniere's disease with hearing loss from 60 percent to 30 percent disabling.

2.  The December 2009 reduction in the evaluation assigned the Meniere's disease was not supported by evidence demonstrating improvement in the disorder.


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's service-connected Meniere's Disease with bilateral hearing loss disability evaluation from 60 percent to 30 percent was improper; the criteria for a restoration of the 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Codes 6100, 6204, 6205 and 6260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  In any event, given the disposition of the claim below, any deficiency in VA's duty to notify or assist the Veteran is harmless. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability, regardless of the time period or regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Meniere's Disease (a.k.a., Meniere's Syndrome) is evaluated under 38 C.F.R. 
§ 4.87, DC 6205.  Under DC 6205, hearing impairment with vertigo less than once a month, without or without tinnitus, is assigned a 30 percent rating; hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is assigned a 60 percent rating; and hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is assigned a 100 percent rating.  38 C.F.R. § 4.87, DC 6205.  The Note to DC 6205 states that the disorder is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation, with the provision that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.

Peripheral vestibular disorder or vertigo is evaluated under 38 C.F.R. § 4.87, DC 6204.  Under this diagnostic code, occasional dizziness warrants a 10 percent evaluation; dizziness and occasional staggering warrants a 30 percent evaluation, the maximum rating available under this diagnostic code.  The Note to DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

Tinnitus, recurrent, is evaluated under 38 C.F.R. § 4.87, DC 6260.  Under this diagnostic code, the maximum available rating is 10 percent.  

Hearing loss is evaluated under 38 C.F.R. § 4.87, DC 6100 by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).  

The current rating criteria include an alternate method of rating certain patterns of hearing using Table VIA as provided in 38 C.F.R. § 4.86 (puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz); or where an examiner certified that speech discrimination testing is not appropriate.  38 C.F.R. §§ 4.85(c), 4.86. 

In June 2006, pursuant to a claim for an increased disability rating, the Veteran was afforded VA ear disease and audiology examinations.  He reported that he experienced episodes of vertigo with dizziness, nausea and occasional vomiting once per week.  He also said that he experienced near constant bilateral tinnitus.  An otologic examination was noted to be unremarkable.  The audiology examination revealed puretone thresholds as follows:


    HERTZ




1000
2000
3000
4000
RIGHT
35
50
60
65
LEFT
50
55
60
65

Speech recognition ability was 92 percent bilaterally.  The puretone average was 53 for the right ear and 58 for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this results in the correct assignment of a hearing acuity of Level I in the right ear and Level II in the left ear, resulting in a noncompensable disability evaluation under 
38 C.F.R. § 4.85, Table VII (DC 6100).

In July 2006, the RO increased the evaluation assigned the Meniere's disease from 30 to 60 percent disabling, based on the report of the June 2006 VA examination, and VA treatment records. 
  
In March 2007, the Veteran was afforded a second ear disease examination.  At that time, he again complained of vertigo about once per week with dizziness, nausea and occasional vomiting.  An ear, nose and throat ("ENT") evaluation revealed essentially normal findings.  In this regard, the examiner noted that Meniere's Disease has a tendency to "burn itself out" over a period of time, and thus, diagnosed the Veteran with a history of Meniere's Disease.  He noted that he was unable to reconcile the Veteran's subjective complaints of vertigo with essentially normal findings upon examination.  He added that he wanted the Veteran to undergo an ENG study to obtain the extent, if any, of vestibular involvement.  

The Veteran underwent an ENG study in March 2007, which revealed normal vestibular (inner ear) function without objective evidence to substantiate the existence of a vestibular disorder.  The examiner noted that he was still unable to reconcile the Veteran's complaints of increased Meniere's Disease symptomatology with the VA examination and ENG study reports demonstrating essentially normal findings.

In December 2007, the Veteran was afforded a second VA audiology examination, in which puretone thresholds were measured as follows:


    HERTZ




1000
2000
3000
4000
RIGHT
35
50
60
70
LEFT
45
50
65
70

Speech recognition ability was 92 percent bilaterally.  The puretone average was 53 for the right ear and 58 for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this results in the correct assignment of a hearing acuity of Level I in the right ear and Level II in the left ear, resulting again in a noncompensable disability evaluation under 38 C.F.R. § 4.85, Table VII (DC 6100).  

In December 2008, the Veteran was afforded a third VA ear disease examination.  He reported experiencing a decline in his hearing acuity, as well as vertigo with nausea 1-2 times per week.  The ENT examination again revealed normal findings; both external and internal auditory canals and tympanic membranes were found to be normal. 

In January 2009, the Veteran underwent a third VA audiology examination.  At that time, puretone thresholds were measured as follows:


    HERTZ




1000
2000
3000
4000
RIGHT
50
60
70
75
LEFT
55
60
70
80

Speech recognition ability was 92 percent for the right ear, but 88 percent for the left ear, indicating a slight worsening of the Veteran's hearing acuity.  The puretone average was 64 for the right ear and 66 for the left ear.  Using Table VII of 38 C.F.R. § 4.85, this resulted in the assignment of a hearing acuity of Level II in the right ear.  However, because the left ear demonstrated puretone thresholds of at least 55 decibels at 1000, 2000, 3000, and 4000 Hertz, Table VIA was used to determine the hearing acuity of the left ear, resulting in a more favorable assignment of a hearing acuity of Level V in that ear.  Here, the Board observes that, although it appears that the RO incorrectly used Table VIA to determine the hearing acuity level of both ears (thus, resulting in an incorrect disability evaluation of 30 percent), as noted above, the use of the correct data results in a disability evaluation of only 10 percent under DC 6100.

In December 2009, after proposing to reduce the evaluation assigned the Meniere's disease, the RO reduced the assigned evaluation from 60 to 30 percent.

With regard to rating reduction matters in particular, VA regulations provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (e) (2011).  

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, because the Veteran's 60 percent disability rating had only been in effect since April 21, 2006, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that, in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but there must also have been an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. 
§§ 4.2 and 4.10; Brown, supra. 

The RO satisfied these procedural requirements by scheduling the Veteran for VA re-examinations, which took place in December 2008 and January 2009.  Thereafter, it issued an August 2009 rating decision and August 2009 notice letter, informing the Veteran of the proposed reduction.  Although the Veteran did not specifically indicate his disagreement with the proposed reduction following the August 2009 rating decision and notification letter, the record reveals that he did notify the RO of his disagreement by means of a March 2009 letter (albeit, this statement did not constitute an official notice of disagreement because a final decision had not yet been issued by the RO), in which he expressed disagreement with the January 2009 rating decision, which improperly and erroneously notified him that his disability rating had already been reduced without providing him with the required 60-day due process period.

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Here, the effective date of the reduction was March 1, 2010.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.  Thus, the only issue remaining is whether the reduction was proper based upon the evidence of record.

As previously noted, the Veteran's 60 percent disability rating for Meniere's Disease with bilateral hearing loss was awarded, effective April 21, 2006, and was reduced March 1, 2010, less than five years later.  Although the RO corrected obtained re-examinations to determine the severity of the Veteran's disability, VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown, supra.  

In this case, based on the aforementioned evidence of record, the Board finds that the probative evidence does not support the reduction in the disability rating for the Veteran's Meniere's Disease with bilateral hearing loss from 60 percent to 30 percent.  Review of the record shows that there was no evidence presented during either the December 2008 or January 2009 VA examinations that would have objectively demonstrated any improvement in the Veteran's disorder.  In fact, not only did the Veteran complain of increased symptomatology related to his Meniere's Disease, but the January 2009 audiology examination actually revealed an increase in the severity of the Veteran's bilateral hearing loss, which the RO incorrectly misinterpreted as an improvement based on the incorrect application of 38 C.F.R. § 4.86.  Moreover, it does not appear that the RO actually considered the entire recorded history of the Veteran's disability, to include the previous VA examinations conducted between June 2006 and December 2007, which clearly failed to demonstrate an improvement in the Veteran's condition.  In this case, there was no evidence of an improvement in the Veteran's disorder at any point during the period on appeal.  Accordingly, as the evidence did not demonstrate that the Veteran's Meniere's Disease with bilateral hearing loss was, at the time of the rating decisions proposing and effectuating the reduction in question, manifested by hearing impairment with vertigo less than once a month, without or without tinnitus, the rating reduction was improper.

Accordingly, for the reasons discussed above, the Board concludes that the reduction in the disability evaluation of the Veteran's Meniere's Disease with bilateral hearing loss from 60 percent to 30 percent was improper; the 60 percent rating is restored.


ORDER

The 60 percent disability evaluation for the Veteran's Meniere's Disease with bilateral hearing loss is restored, effective the date of the reduction.


REMAND

The Veteran contends that his Meniere's Disease with bilateral hearing loss has increased in severity.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the VCAA, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, not only has the Veteran stated that his bilateral hearing has worsened, but a review of the audiology examination reports from June 2006 to January 2009 show a decline in the Veteran's auditory acuity.  Accordingly, the Board finds that a new examination is warranted.

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to these disorders should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With any necessary information from the Veteran, the RO/AMC should obtain all available VA treatment records for the Veteran's Meniere's Disease with bilateral hearing loss since November 2009 and associate with the claims folder or Virtual VA folder (as appropriate).  Any negative reply must also be associated with the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected Meniere's Disease with bilateral hearing loss.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology associated with his Meniere's Disease with bilateral hearing loss.
 
(a) The examiner should be sure to document any medical findings regarding the Veteran's complaints of dizziness and vertigo, as well as any findings of cerebellar gait.  The examiner should also comment on the severity and frequency (e.g., daily, weekly, monthly) of such symptoms.  

(b) The examiner should specifically describe the effects of the Veteran's Meniere's Disease with bilateral hearing loss on his occupational functioning and daily activities of life.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


